
	
		I
		112th CONGRESS
		1st Session
		H. R. 3399
		IN THE HOUSE OF REPRESENTATIVES
		
			November 10, 2011
			Mr. Roskam (for
			 himself and Mr. Carney) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Ways and
			 Means and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to curb waste, fraud, and abuse in the Medicare and Medicaid
		  programs.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare and Medicaid Fighting
			 Fraud and Abuse to Save Taxpayers’ Dollars Act or the
			 Medicare and Medicaid FAST
			 Act .
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Preventing prescription drug waste, fraud, and
				abuse
					Sec. 101. Requiring valid National Provider Identifiers of
				prescribers on pharmacy claims and limiting access to the National Provider
				Identifier Registry.
					Sec. 102. Encouraging the establishment of State prescription
				drug monitoring programs.
					Sec. 103. Updating of DEA database of controlled substances
				providers.
					Title II—Curbing improper payments
					Sec. 201. Addressing vulnerabilities identified by Recovery
				Audit Contractors.
					Sec. 202. Improving Senior Medicare Patrol and fraud reporting
				rewards.
					Sec. 203. Prohibiting the display of Social Security account
				numbers on newly issued Medicare identification cards and communications
				provided to Medicare beneficiaries.
					Sec. 204. Requiring prior authorization of initial claims for
				standard power wheelchairs.
					Sec. 205. Strengthening Medicaid program integrity through
				flexibility.
					Title III—Improving data sharing across agencies and
				programs
					Sec. 301. Improving data sharing across agencies and
				programs.
					Sec. 302. Expanding automated prepayment review of Medicare
				claims.
					Sec. 303. Improving the sharing of data between the Federal
				Government and State Medicaid programs.
					Sec. 304. Improving claims processing and detection of fraud
				within the Medicaid and CHIP programs.
					Sec. 305. Reports.
					Title IV—Improving CMS contractor performance
					Sec. 401. Establishing Medicare administrative contractor error
				reduction incentives.
					Sec. 402. Separating provider enrollment and screening from
				Medicare administrative contractors.
					Sec. 403. Developing measurable performance metrics for
				Medicare contractors.
					Title V—Other provisions
					Sec. 501. Strengthening penalties for the illegal distribution
				of a Medicare, Medicaid, or CHIP beneficiary identification or billing
				privileges.
					Sec. 502. Providing implementation funding.
				
			IPreventing
			 prescription drug waste, fraud, and abuse
			101.Requiring valid
			 National Provider Identifiers of prescribers on pharmacy claims and limiting
			 access to the National Provider Identifier Registry
				(a)Requiring valid
			 National Provider Identifiers of prescribers on pharmacy claimsSection 1860D–4(c) of the Social Security
			 Act (42 U.S.C. 1395w–104(c)) is amended by adding at the end the following new
			 paragraph:
					
						(4)Requiring valid
				National Provider Identifiers of prescribers on pharmacy claims
							(A)In
				generalFor plan year 2013
				and subsequent plan years, subject to subparagraph (B), the Secretary shall
				prohibit PDP sponsors of prescription drug plans from paying claims for
				prescription drugs under this part that do not include the valid National
				Provider Identifier for the drug's prescriber.
							(B)ProceduresThe Secretary shall establish—
								(i)procedures for determining the validity of
				National Provider Identifiers under subparagraph (A); and
								(ii)procedures for
				transferring to the Inspector General of the Department of Health and Human
				Services and appropriate law enforcement agencies and other oversight entities
				information on those National Provider Identifiers and pharmacy claims,
				including records related to such claims, that the Secretary determines are
				invalid under clause (i).
								(C)ReportNot later than January 1, 2014, the
				Inspector General of the Department of Health and Human Services shall submit
				to Congress a report on the effectiveness of the procedures established under
				subparagraph
				(B).
							.
				(b)Limiting access
			 to National Provider Identifier Registry
					(1)In
			 generalThe Secretary of Health and Human Services (in this
			 subsection referred to as the Secretary), in consultation with the
			 Attorney General, the Inspector General of the Department of Health and Human
			 Services, the Chairman of the Federal Trade Commission, and affected parties
			 (including prescription drug plans under part D of title XVIII of the Social
			 Security Act (42 U.S.C. 1395w–101 et seq.), MA–PD plans under part C of title
			 XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.), pharmacies,
			 physicians, and pharmacy computer vendors), shall establish procedures and
			 rules to restrict access to the National Provider Identifier Registry in order
			 to deter its fraudulent use.
					(2)AccessThe
			 procedures established under paragraph (1) shall provide governmental and
			 non-governmental entities, as appropriate, access to such Registry under data
			 use agreements and in accordance with rules established by the Secretary under
			 such paragraph.
					102.Encouraging the
			 establishment of State prescription drug monitoring programs
				(a)In
			 generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.) is amended by adding at the end the following new section:
					
						1947.Encouraging
				the establishment of state prescription drug monitoring programs
							(a)In
				generalTo encourage the establishment and use of a State
				Prescription Drug Monitoring Program, notwithstanding sections 1905(b) and
				1927(g), and for purposes of paragraphs (2)(B) and (3)(A) of section 1903(d),
				if a State has established a State Prescription Drug Monitoring Program that
				has been certified as meeting the requirements under subsection (b), with
				respect to any amounts recovered by or paid to a State subsequent to the date
				of such certification that are related to an overpayment due to fraud, waste,
				or abuse in connection the provision of covered services under the State plan,
				the Federal medical assistance percentage with respect to such amounts shall be
				decreased by 10 percentage points. A State may use such amounts recovered by or
				paid to the State to support the State Prescription Drug Monitoring Program
				established by the State.
							(b)RequirementsFor
				purposes of subsection (a), the requirements of this subsection are that the
				Attorney General certifies to the Secretary that the State has established a
				State Prescription Drug Monitoring Program. In making a certification under the
				preceding sentence, the Attorney General shall take into consideration
				requirements with respect to Prescription Drug Monitoring Programs under the
				Harold Rogers Prescription Drug Monitoring Program administered by the
				Department of Justice or the National All Schedules Prescription Electronic
				Reporting program administered by the Department of Health and Human
				Services.
							(c)Commission To
				examine interoperability and other related issues
								(1)EstablishmentThe
				Secretary and the Attorney General shall jointly establish a Commission (in
				this subsection referred to as the Commission) to examine
				interoperability and other issues related to State Prescription Drug Monitoring
				Programs, including—
									(A)best practices
				with respect to uniform electronic formats for the reporting, sharing, and
				disclosure of information under such Programs; and
									(B)the ability to
				interface with such Programs.
									(2)MembershipThe
				Commission shall be composed of the following members:
									(A)The
				Secretary.
									(B)The Attorney
				General.
									(C)The heads of other
				appropriate agencies (as determined jointly by the Secretary and the Attorney
				General).
									(D)Stakeholders
				appointed jointly by the Secretary and the Attorney General.
									(3)No compensation
				of members
									(A)Non-federal
				employeesA member of the Commission who is not an officer or
				employee of the Federal Government shall serve without compensation.
									(B)Federal
				employeesA member of the Commission who is an officer or
				employee of the Federal Government shall serve without compensation in addition
				to the compensation received for the services of the member as an officer or
				employee of the Federal Government.
									(4)DurationThe Commission shall terminate on the date
				that is 3 years after the date of the enactment of the
				Medicare and Medicaid Fighting Fraud and
				Abuse to Save Taxpayers’ Dollars
				Act.
								.
				(b)Inclusion of
			 prescription drug monitoring programs in medicare part d
			 oversightNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall submit to Congress a plan on how Medicare part D oversight
			 contractors and other oversight activities under part D of title XVIII of the
			 Social Security Act (42 U.S.C. 1395w–101 et seq.) can utilize State
			 Prescription Drug Monitoring Programs.
				103.Updating of DEA
			 database of controlled substances providers
				(a)In
			 general
					(1)Updating based
			 on Death Master FileNot less
			 frequently than on a daily basis, the Attorney General shall update the
			 database of the Drug Enforcement Agency of persons registered to manufacture,
			 distribute, or dispense a controlled substance under part C of title II of the
			 Controlled Substances Act (21 U.S.C. 821 et seq.) to reflect any changes in the
			 information in the Death Master File of the Social Security
			 Administration.
					(2)Updating based
			 on other information reported to the Social Security
			 AdministrationThe Attorney General shall enter into an agreement
			 with the Commissioner of Social Security to obtain information regarding deaths
			 reported to the Commissioner, including death information reported to the
			 Commissioner under section 205(r) of the Social Security Act (42 U.5.C.
			 405(r)), in order to update the database of the Drug Enforcement Agency of
			 persons registered to manufacture, distribute, or dispense a controlled
			 substance under part C of title II of the Controlled Substances Act (21 U.S.C.
			 821 et seq.) to reflect any deaths reported to the Commissioner of Social
			 Security. The Attorney General shall take any actions required by the agreement
			 with the Commissioner to maintain the confidentiality of such data and to
			 assure that the data is used solely for the purposes of this paragraph.
					(b)Limiting access
			 to DEA database of registrants
					(1)In
			 generalThe Attorney General, in consultation with the Secretary
			 of Health and Human Services, the Inspector General of the Department of Health
			 and Human Services, the Chairman of the Federal Trade Commission, and affected
			 parties (including prescription drug plans under part D of title XVIII of the
			 Social Security Act (42 U.S.C. 1395w–101 et seq.), MA–PD plans under part C of
			 title XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.),
			 pharmacies, physicians, and pharmacy computer vendors), shall establish
			 procedures and rules to restrict access to the database of the Drug Enforcement
			 Agency of persons registered to manufacturer, distribute, or dispense a
			 controlled substance under part C of title II of the Controlled Substances Act
			 (21 U.S.C. 821 et seq.) in order to deter its fraudulent use.
					(2)AccessThe
			 procedures established under paragraph (1) shall provide governmental and
			 non-governmental entities, as appropriate, access to such database under data
			 use agreements and in accordance with rules established by the Attorney General
			 under such paragraph.
					(c)Review and
			 investigation of invalid DEA registration numbersThe Attorney
			 General, in consultation with the Secretary of Health and Human Services, the
			 Inspector General of the Department of Health and Human Services, the Chairman
			 of the Federal Trade Commission, and affected parties (including prescription
			 drug plans under part D of title XVIII of the Social Security Act (42 U.S.C.
			 1395w–101 et seq.), MA–PD plans under part C of title XVIII of the Social
			 Security Act (42 U.S.C. 1395w–21 et seq.), pharmacies, physicians, and pharmacy
			 computer vendors), shall establish procedures and rules to review and
			 investigate pharmacy claims under such part D that contain a registration
			 number that was not assigned by the Attorney General under the Controlled
			 Substances Act (21 U.S.C. 801 et seq.) to a practitioner (as defined in section
			 102 of such Act (21 U.S.C. 802)). Such procedures shall include the matching of
			 National Provider Identifiers submitted under section 1860D–4(c)(4) of the
			 Social Security Act, as added by section 101(a), to such registration numbers
			 and the investigation of such registration numbers that are matched to a
			 National Provider Identifier determined to be invalid under such
			 section.
				(d)Sense of
			 CongressIt is the sense of Congress that the Attorney General
			 should include in the updates required under subsection (a) any other
			 information determined relevant by the Attorney General, such as information
			 from State Medical Boards.
				IICurbing improper
			 payments
			201.Addressing
			 vulnerabilities identified by Recovery Audit ContractorsSection 1893(h) of the Social Security Act
			 (42 U.S.C. 1395ddd(h)) is amended—
				(1)in paragraph (1)(C), by inserting
			 and for provider education and overpayment appeals before the
			 period;
				(2)in paragraph (8)—
					(A)by striking report.—The Secretary
			 and inserting “report.—
						
							(A)In
				generalSubject to
				subparagraph (C), the Secretary
							;
				and
					(B)by adding after
			 subparagraph (A), as inserted by subparagraph (A), the following new
			 subparagraphs:
						
							(B)Inclusion of
				improper payment vulnerabilities identifiedEach report submitted
				under subparagraph (A) shall, subject to subparagraph (C), include—
								(i)a
				description of—
									(I)the types and
				financial cost to the program under this title of improper payment
				vulnerabilities identified by recovery audit contractors under this subsection;
				and
									(II)how the Secretary
				is addressing such improper payment vulnerabilities; and
									(ii)an assessment of
				the effectiveness of changes made to payment policies and procedures under this
				title in order to address the vulnerabilities so identified.
								(C)LimitationThe
				Secretary shall ensure that each report submitted under subparagraph (A) does
				not include information that the Secretary determines would be sensitive or
				would otherwise negatively impact program
				integrity.
							;
				and
					(3)by adding at the end the following new
			 paragraph:
					
						(10)Addressing
				improper payment vulnerabilitiesThe Secretary shall address improper
				payment vulnerabilities identified by recovery audit contractors under this
				subsection in a timely
				manner.
						.
				202.Improving
			 Senior Medicare Patrol and fraud reporting rewards
				(a)In
			 generalThe Secretary shall develop a plan, including suggested
			 legislative changes to implement such plan, under which the Secretary shall
			 revise the beneficiary incentive program under section 203(b) of the Health
			 Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1395b–5(b)) to
			 encourage greater participation by individuals to report fraud and abuse in the
			 Medicare program. Such plan shall include recommendations for ways to enhance
			 rewards for individuals reporting under the incentive program, including
			 providing a monetary reward prior to the full recovery of an
			 overpayment.
				(b)Public awareness
			 and education campaignThe plan developed under subsection (a)
			 shall also require the Secretary to use the Senior Medicare Patrols authorized
			 under section 411 of the Older Americans Act of 1965 (42 U.S.C. 3032) to
			 conduct a public awareness and education campaign to encourage participation in
			 the revised beneficiary incentive program under subsection (a).
				(c)Submission of
			 planNot later than 180 days after the date of enactment of this
			 Act, the Secretary shall submit to Congress the plan developed under subsection
			 (a).
				(d)DefinitionsIn
			 this section:
					(1)Medicare
			 beneficiaryThe term Medicare beneficiary means an
			 individual entitled to, or enrolled for, benefits under part A of title XVIII
			 of the Social Security Act (42 U.S.C. 1395c et seq.) or enrolled for benefits
			 under part B of such title (42 U.S.C. 1395j et seq.).
					(2)Medicare
			 programThe term Medicare program means the program
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
					(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					203.Prohibiting the
			 display of Social Security account numbers on newly issued Medicare
			 identification cards and communications provided to Medicare
			 beneficiaries
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Health and Human Services, in consultation with the
			 Commissioner of Social Security, shall establish and begin to implement
			 procedures to eliminate the unnecessary collection, use, and display of Social
			 Security account numbers of Medicare beneficiaries.
				(b)Newly issued
			 medicare cards and communications provided to beneficiaries
					(1)Newly issued
			 cards
						(A)In
			 generalNot later than 4 years after the date of enactment of
			 this Act, the Secretary of Health and Human Services, in consultation with the
			 Commissioner of Social Security, shall ensure that each newly issued Medicare
			 identification card meets the requirements described in subparagraph
			 (B).
						(B)Requirements
							(i)In
			 generalSubject to clauses (ii) and (iii), the requirements
			 described in this subparagraph are, with respect to a Medicare identification
			 card, that the card does not display or electronically store (in an unencrypted
			 format) a Medicare beneficiary’s Social Security account number.
							(ii)ExceptionThe
			 Secretary may waive the requirements under clause (i) in the case where the
			 health insurance claim number of a beneficiary is the Social Security number of
			 the beneficiary's spouse or of another individual.
							(iii)Use of partial
			 account numberThe Secretary of Health and Human Services, in
			 consultation with the Commissioner of Social Security, may provide for the use
			 of a partial Social Security account number on a Medicare identification card
			 if the Secretary determines that such use does not allow an unacceptable risk
			 of fraudulent use.
							(2)Communications
			 provided to beneficiariesNot later than 4 years after the date
			 of enactment of this Act, the Secretary of Health and Human Services shall
			 prohibit the display of a Medicare beneficiary’s Social Security account number
			 on written or electronic communication provided to the beneficiary unless the
			 Secretary, in consultation with the Commissioner of Social Security, determines
			 that inclusion of Social Security account numbers on such communications is
			 essential for the operation of the Medicare program.
					(c)Medicare
			 beneficiary definedIn this section, the term Medicare
			 beneficiary means an individual who is entitled to, or enrolled for,
			 benefits under part A of title XVIII of the Social Security Act or enrolled
			 under part B of such title.
				(d)Conforming
			 amendments
					(1)Reference in the
			 Social Security ActSection 205(c)(2)(C) of the Social Security
			 Act (42 U.S.C. 405(c)(2)(C)) is amended—
						(A)by moving clause
			 (x), as added by section 1414(a)(2) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), 6 ems to the left;
						(B)by redesignating
			 clause (x), as added by section 2(a)(1) of the Social Security Number
			 Protection Act of 2010 (42 U.S.C. 1305 note), as clause (xii); and
						(C)by adding after
			 clause (xii), as redesignated by subparagraph (B), the following new
			 clause:
							
								(xiii)Subject to section 203 of the
				Medicare and Medicaid Fighting Fraud and
				Abuse to Save Taxpayers’ Dollars Act, social security account
				numbers shall not be displayed on Medicare identification cards or on
				communications provided to Medicare
				beneficiaries.
								.
						(2)Access to
			 informationSection 205(r) of the Social Security Act (405 U.S.C.
			 405(r)) is amended by adding at the end the following new paragraph:
						
							(10)To prevent and identify fraudulent
				activity, the Commissioner shall upon the request of the Attorney General or
				upon the request of the Secretary of Health and Human Services enter into a
				reimbursable agreement with the Attorney General or the Secretary to provide
				information collected under paragraph (1) if—
								(A)the requirements of subparagraphs (A)
				and (B) of paragraph (3) are met; and
								(B)such agreement includes appropriate
				provisions to protect the confidentiality of information provided by the
				Commissioner under such
				agreement.
								.
					(e)Pilot
			 program
					(1)EstablishmentThe
			 Secretary shall establish a pilot program utilizing smart card technology to
			 evaluate—
						(A)the applicability
			 of smart card technology to the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.), including the applicability of
			 such technology to Medicare beneficiaries or Medicare providers; and
						(B)whether such cards
			 would be effective in preventing fraud under the Medicare program.
						(2)Implementation
						(A)Initial
			 implementationThe Secretary shall implement the pilot program
			 under this subsection not later than 1 year after the date of enactment of this
			 Act.
						(B)Scope and
			 durationThe Secretary shall conduct the pilot program—
							(i)in
			 not less than 2 States; and
							(ii)for
			 a period of not less than 180 days or more than 2 years.
							(3)ReportNot
			 later than 12 months after the completion of the pilot program under this
			 subsection, the Secretary shall submit to the appropriate committees of
			 Congress and make available to the public a report that includes the
			 following:
						(A)A summary of the
			 pilot program and findings, including—
							(i)the
			 costs or savings to the Medicare program as a result of the implementation of
			 the pilot program;
							(ii)whether the use
			 of smart card technology resulted in improvements in the quality of care
			 provided to Medicare beneficiaries under the pilot program; and
							(iii)whether such
			 technology was useful in preventing or detecting fraud, waste, and abuse in the
			 Medicare program.
							(B)Recommendations
			 regarding whether the use of smart card technology should be expanded under the
			 Medicare program.
						(4)DefinitionsIn
			 this subsection:
						(A)Medicare
			 beneficiaryThe term Medicare beneficiary means an
			 individual entitled to, or enrolled for, benefits under part A of title XVIII
			 of the Social Security Act (42 U.S.C. 1395c et seq.) or enrolled for benefits
			 under part B of such title (42 U.S.C. 1395j et seq.).
						(B)Medicare
			 providerThe term Medicare provider includes a
			 provider of services (as defined in section 1861(u) of the Social Security Act
			 (42 U.S.C. 1395x(u))) and a supplier (as defined in section 1861(d) of such Act
			 (42 U.S.C. 1395x(d))).
						(C)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(D)Smart
			 cardThe term smart card means identification used
			 by a Medicare beneficiary or a Medicare provider that includes anti-fraud
			 attributes. Such a card—
							(i)may
			 rely on existing commercial data transfer networks or on a network of
			 proprietary card readers or databases; and
							(ii)may
			 include—
								(I)cards using
			 technology adapted from the financial services industry;
								(II)cards containing
			 individual biometric identification, provided that such identification is
			 encrypted and not contained in any central database;
								(III)cards adapting
			 technology and processes utilized in the TRICARE program under chapter 55 of
			 title 10, United States Code, or by the Veterans Administration; or
								(IV)such other
			 technology as the Secretary determines appropriate.
								204.Requiring prior
			 authorization of initial claims for standard power wheelchairsSection 1834(a) of the Social Security Act
			 (42 U.S.C. 1395m(a)) is amended by adding at the end the following new
			 paragraph:
				
					(22)Prior
				authorization for standard power wheelchairs
						(A)In
				generalNot later than 270
				days after the date of the enactment of this paragraph, the Secretary shall
				establish policies and procedures for a process to require prior authorization
				for initial claims for reimbursement under this title for standard power
				wheelchairs. Such process shall include and be consistent with the
				following:
							(i)The process shall
				include development, formatting, and approval of documents, including a
				comprehensive medical necessity evaluation form for physicians.
							(ii)The process shall
				provide 7 days for the Secretary, acting through the Centers for Medicare &
				Medicaid Services, to review and determine whether the information provided
				meets coverage requirements.
							(iii)The Secretary
				shall include stakeholders in the development of the process, including
				representatives from the Centers for Medicare & Medicaid Services,
				clinicians, consumer groups, and national trade associations representing
				suppliers of durable medical equipment.
							(iv)Not later than 9
				months after the date of the enactment of this paragraph, the Secretary shall
				have developed and approved an online process for prior authorization of
				standard power wheelchairs.
							(v)For standard power
				wheelchairs furnished not later than 12 months after the date of approval of
				such online process, the Secretary shall implement the requirement for prior
				authorization under this paragraph.
							(vi)No later than 12 months after enactment of
				this paragraph, the Secretary, working with stakeholders, shall make
				recommendations to Congress for an electronic review process for other durable
				medical equipment items deemed at high risk.
							(B)Prior
				authorization definedIn this
				paragraph, the term prior authorization means an electronic
				process to evaluate medical documentation in order to determine whether medical
				necessity and coverage requirements have been met for a claim for a standard
				power
				wheelchair.
						.
			205.Strengthening
			 Medicaid program integrity through flexibilitySection 1936 of the Social Security Act (42
			 U.S.C. 1396u–6) is amended—
				(1)in subsection (a),
			 by inserting , or otherwise, after entities;
			 and
				(2)in subsection
			 (e)—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting (including the
			 costs of equipment, salaries and benefits, and travel and training)
			 after Program under this section; and
					(B)in paragraph (3),
			 by striking by 100 and inserting by 100, or such number
			 as determined necessary by the Secretary to carry out the
			 Program,.
					IIIImproving data
			 sharing across agencies and programs
			301.Improving data
			 sharing across agencies and programs
				(a)In
			 generalIn order to ensure
			 that the Secretary, Medicare program safeguard contractors and other oversight
			 contractors (as defined in subsection (g)(4)), the Inspector General of the
			 Department of Health and Human Services, the Attorney General, and State and
			 local law enforcement are able to operate with greater coordination to curb
			 fraud and improper payments, the Secretary, the Inspector General of the
			 Department of Health and Human Services, and the Attorney General shall provide
			 for increased coordination and data sharing as described in the succeeding
			 subsections.
				(b)Improving data
			 sharing internally and with CMS contractors
					(1)In
			 generalThe Secretary shall establish policies and procedures to
			 ensure that claims and other data, including the data described in paragraph
			 (3), is accessible to Medicare program safeguard contractors and other
			 oversight contractors not less frequently than on a daily basis.
					(2)Analysis of
			 dataThe Secretary shall require Medicare program safeguard
			 contractors and other oversight contractors to analyze the data accessed under
			 paragraph (1) on an ongoing basis for purposes of conducting pre- and
			 post-payment reviews under the Medicare program.
					(3)Data
			 describedThe following data is described in this
			 paragraph:
						(A)Claims payment,
			 claims denial, and other claims data under the Medicare program from the common
			 working file and the Medicare national claims history database.
						(B)Data on providers
			 of services and suppliers under the Medicare program, including data from the
			 Medicare Provider Enrollment, Chain, and Ownership System (PECOS) of the
			 Centers for Medicare & Medicaid Services.
						(C)Medicare
			 beneficiary data, including data from the Enrollment DataBase of the Centers
			 for Medicare & Medicaid Services.
						(c)Provider
			 database reviews and verification
					(1)In
			 general
						(A)Review and
			 update of Medicare provider databasesThe Secretary shall
			 establish policies and procedures, which may include contractors, to review and
			 update on a daily basis Medicare provider databases, including the review and
			 update of the Medicare Provider Enrollment, Chain, and Ownership System (PECOS)
			 of the Centers for Medicare & Medicaid Services against death data of the
			 Social Security Administration, for accuracy and completeness. Such policies
			 and procedures shall also include data matches on a daily basis, as determined
			 appropriate by the Secretary, against other databases as determined appropriate
			 by the Secretary, including the database of the Drug Enforcement Agency of
			 persons registered to manufacture, distribute, or dispense a controlled
			 substance under part C of title II of the Controlled Substances Act (21 U.S.C.
			 821 et seq.), State medical licensing data, databases of suspended or debarred
			 Federal contractors, including the Excluded Parties List System of the General
			 Services Administration, the Debt Check program of the Department of the
			 Treasury, a list of incarcerated individuals from the Department of Justice and
			 each State’s Department of Corrections, and the List of Excluded
			 Individuals/Entities of the Office of Inspector General of the Department of
			 Health and Human Services.
						(B)ConsultationThe
			 policies and procedures under subparagraph (A) shall require the Secretary to
			 periodically consult with external organizations, including the Federation of
			 State Medical Boards, to determine data sources and screening tools best suited
			 to detect fraudulent applications for enrollment under section 1866(j) of the
			 Social Security Act (42 U.S.C. 1395cc(j)) submitted by providers of medical or
			 other items or services and suppliers under the Medicare program.
						(C)Data
			 matching
							(i)In
			 generalThe policies and procedures under subparagraph (A) may
			 include entering into agreements with the Commissioner of Social Security
			 pursuant to section 205(r) of the Social Security Act (42 U.S.C. 405(r)) to
			 match data against the death information maintained by the Commissioner, and
			 matching against the database of the Drug Enforcement Agency of persons
			 registered to manufacture, distribute, or dispense a controlled substance under
			 part C of title II of the Controlled Substances Act (21 U.S.C. 821 et seq.),
			 and other Federal databases, as determined appropriate by the Secretary.
							(ii)Confidentiality
			 of data obtainedThe Secretary shall take any actions required by
			 an agreement described in clause (i) or any other agreement with the
			 Commissioner of Social Security to obtain data from the Commissioner for
			 purposes of this section to maintain the confidentiality of data obtained from
			 the Commissioner and to assure that the data is used solely for the purposes of
			 this section.
							(D)Ongoing
			 analysisThe Secretary shall use analytic software for the
			 conduct of ongoing analysis of Medicare provider databases described in
			 subparagraph (A) to verify and update data. The Secretary may use commercial
			 database sources for purposes of verifying such data.
						(2)Access to
			 national directory of new hiresSection 453(j) of the Social
			 Security Act (42 U.S.C. 653(j)) is amended by adding at the end the following
			 new paragraph:
						
							(12)Provision of new hire information to the
				centers for Medicare & Medicaid Services, the Inspector General of the
				Department of Health and Human Services, and applicable State health subsidy
				programsThe National
				Directory of New Hires shall provide the Administrator of the Centers for
				Medicare & Medicaid Services and the Inspector General of the Department of
				Health and Human Services and, for purposes of carrying out section
				1413(c)(3)(A)(ii) of Public Law 111–148, each applicable State health subsidy
				program (as defined in section 1413(e) of such Public Law) with all information
				in the National Directory. With respect to the Inspector General, such
				authority is in addition to any authority conferred under the Inspector General
				Act (5 U.S.C. App. 3).
							
					(3)Access to list
			 of convicted individualsThe Attorney General shall provide the
			 Secretary of Health and Human Services access to a list of convicted
			 individuals for use in preventing waste, fraud, and abuse under the Medicare
			 and Medicaid programs.
					(d)Beneficiary
			 database review and verification
					(1)In
			 generalThe Secretary shall establish policies and procedures,
			 which may include contractors, to review and update on a daily basis Medicare
			 beneficiary databases, including the Enrollment DataBase of the Centers for
			 Medicare & Medicaid Services, for accuracy and completeness. Such policies
			 and procedures shall include data matches against death data of the Social
			 Security Administration and also on a daily basis, as determined appropriate by
			 the Secretary, other Federal databases as determined appropriate by the
			 Secretary, including a list of incarcerated individuals from the Department of
			 Justice and each State’s Department of Corrections.
					(2)Ongoing
			 analysisThe Secretary shall use analytic software for the
			 conduct of ongoing analysis of Medicare beneficiary databases described in
			 paragraph (1) to verify and update data supplied by providers of services and
			 suppliers under the Medicare program. The Secretary may use commercial database
			 sources for purposes of verifying such data.
					(e)Continued
			 efforts on integrated data repository and one PI project; expanded access by
			 agencies
					(1)Continued
			 efforts on integrated data repository and one PI project
						(A)In
			 generalThe Secretary shall—
							(i)continue to
			 incorporate Medicare claims and payment, provider, and beneficiary data into
			 the Integrated Data Repository under section 1128J(a)(1) of the Social Security
			 Act, as added by section 6402(a) of the Patient Protection and Affordable Care
			 Act; and
							(ii)fully implement
			 the waste, fraud, and abuse detection solution of the Centers for Medicare
			 & Medicaid Services, called the One PI project.
							(B)Updating of IDR
			 on daily basisThe Secretary shall establish policies and
			 procedures to ensure that the Integrated Data Repository is updated with
			 Medicare claims payment data and data from the Medicare provider databases
			 described in subsection (c)(1) and Medicare beneficiary databases described in
			 subsection (d)(1), including the common working file, on a daily basis.
						(C)Access to
			 IDRThe Secretary shall ensure that Medicare program safeguard
			 contractors and other oversight contractors have access to the full range of
			 data contained in the Integrated Data Repository and related analytic tools by
			 not later than September 30, 2012. Such access shall include both real-time
			 portal access and other means in accordance with protocols established by the
			 Secretary.
						(D)Law enforcement
			 accessThe Secretary shall ensure that Federal and other
			 appropriate law enforcement agencies, including the Inspector General of the
			 Department of Health and Human Services and the Attorney General, have access
			 to the full range of data contained in the Integrated Data Repository and
			 related analytic tools by not later than September 30, 2012. Such access shall
			 include both real-time portal access and other means in accordance with
			 protocols established by the Secretary.
						(E)Date certain for
			 inclusion of prepayment claims dataThe Secretary shall ensure
			 that the Integrated Data Repository includes access to prepayment claims data
			 by not later than September 30, 2012.
						(F)Date certain for
			 inclusion of medicaid program dataThe Secretary shall ensure
			 that the Integrated Data Repository includes access to or incorporates Medicaid
			 program data by not later than September 30, 2014 (or, if States are unable to
			 provide certain data to the Secretary by such date, a substantial amount of the
			 Medicaid program data that is available as of such date).
						(2)Expanded
			 database access to appropriate state entities
						(A)Access to
			 Integrated data repositoryFor purposes of enhancing data sharing
			 in order to identify programmatic weaknesses and improving the timeliness of
			 analysis and actions to prevent waste, fraud, and abuse, relevant State
			 agencies, including the State Medicaid plans under title XIX of the Social
			 Security Act, State child health plans under title XXI of such Act, and State
			 Medicaid fraud control units (as described in section 1903(q) of the Social
			 Security Act (42 U.S.C. 1396b(q))), shall have access to the full range of data
			 contained in the Integrated Data Repository, including the One PI system
			 established under the One PI project, as directed by the Secretary, by not
			 later than September 30, 2013. The Secretary may, in consultation with the
			 Inspector General of the Department of Health and Human Services, give such
			 access to State attorneys general and State law enforcement agencies.
						(B)Conforming
			 amendmentsSection 1128J(a)(2) of the Social Security Act, as
			 added by section 6402(a) of the Patient Protection and Affordable Care Act
			 (Public Law 111–148) is amended—
							(i)by
			 striking DATABASES.— and inserting
			 DATABASES.—
								
									(A)Access for the
				conduct of law enforcement and oversight activitiesFor
				purposes
									;
							(ii)in
			 subparagraph (A), as added by subclause (I), by inserting , including,
			 in accordance with section 301(e)(1)(D) of the
			 Medicare and Medicaid Fighting Fraud and
			 Abuse to Save Taxpayers’ Dollars Act, the Integrated Data
			 Repository under paragraph (1) before the period at the end; and
							(iii)by
			 adding at the end the following new subparagraph:
								
									(B)Access to reduce
				waste, fraud, and abuseFor purposes of reducing waste, fraud,
				and abuse, and to the extent consistent with applicable information, privacy,
				security, and disclosure laws, including the regulations promulgated under the
				Health Insurance Portability and Accountability Act of 1996 and section 552a of
				title 5, United States Code, and subject to any information systems security
				requirements under such laws or otherwise required by the Secretary, the
				Secretary, in consultation with the Inspector General of the Department of
				Health and Human Services, shall allow appropriate State agency access to
				claims and payment data of the Department of Health and Human Services and its
				contractors related to titles XVIII, XIX, and XXI, including, in accordance
				with section 301(e)(2)(A) of the Medicare and
				Medicaid Fighting Fraud and Abuse to Save Taxpayers’ Dollars Act,
				the Integrated Data Repository under paragraph
				(1).
									.
							(f)General
			 protocols and security
					(1)In
			 generalThe Secretary shall ensure that any data provided to an
			 entity or individual under the provisions of or amendments made by this section
			 is provided to such entity or individual in accordance with protocols
			 established by the Secretary under paragraph (2). The Secretary shall consult
			 with the Inspector General of the Department of Health and Human Services prior
			 to implementing this subsection.
					(2)Protocols
						(A)In
			 generalThe Secretary shall establish protocols to ensure the
			 secure transfer and storage of any data provided to another entity or
			 individual under the provisions of or amendments made by this section.
						(B)Consideration of
			 recommendations of the Inspector General of the Department of Health and Human
			 ServicesIn establishing protocols under subparagraph (A), the
			 Secretary shall take into account recommendations submitted to the Secretary by
			 the Inspector General of the Department of Health and Human Services with
			 respect to the secure transfer and storage of such data.
						(g)DefinitionsIn
			 this section:
					(1)Federal health
			 care programThe term Federal health care program
			 has the meaning given such term in section 1128B(f) of the Social Security Act
			 (42 U.S.C. 1320a–7b(f)).
					(2)Medicaid
			 programThe term Medicaid program means the program
			 under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
					(3)Medicare
			 programThe term Medicare program means the program
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
					(4)Medicare program
			 safeguard contractors and other oversight contractorsThe term
			 Medicare program safeguard contractors and other oversight
			 contractors includes zone program integrity contractors, program
			 safeguard or integrity contractors, recovery audit contractors under section
			 1893(h) of the Social Security Act (42 U.S.C. 1395ddd(h)), special
			 investigative units at Medicare contractors (as defined in section 1889(g) of
			 the Social Security Act (42 U.S.C. 1395zz(g))), and any other oversight
			 contractors designated by the Secretary.
					(5)Provider of
			 servicesThe term provider of services has the
			 meaning given such term in section 1861(u) of the Social Security Act (42
			 U.S.C. 1395x(u)).
					(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(7)StateThe
			 term State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, the Virgin Islands, Guam, and American Samoa.
					(8)SupplierThe
			 term supplier has the meaning given such term in section 1861(d)
			 of the Social Security Act (42 U.S.C. 1395x(d)).
					302.Expanding
			 automated prepayment review of Medicare claims
				(a)Automated
			 prepayment review
					(1)In
			 generalSubject to subsection (b), the Secretary shall establish
			 automated prepayment review of all Medicare claims under parts A and B of title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) by not later than
			 September 30, 2012.
					(2)ImplementationThe
			 provisions of this section shall be implemented in conjunction with, and as
			 part of, any predictive modeling and other analytics technologies implemented
			 under section 4241 of the Small Business Jobs Act of 2010 (42 U.S.C. 1320a–7n),
			 except that any requirement under such section 4241 that conflicts with a
			 requirement under this section shall not apply to this section.
					(b)ElementsSuch
			 automated prepayment review shall include the following:
					(1)Program
			 integrity system
						(A)In
			 generalSubject to subparagraph (D), a program integrity system
			 under which relevant claims under such parts A and B are compared in order
			 to—
							(i)identify errors or
			 fraud under the Medicare program, including—
								(I)duplicate claims
			 for items or services; and
								(II)claims where
			 payment of benefits under one such part is only available if such payment is
			 not available under another such part; and
								(ii)obtain such other
			 information or conduct such other analysis as the Secretary determines is
			 useful for program integrity purposes.
							(B)ImplementationNot
			 later than September 30, 2013, the Secretary shall ensure that all relevant
			 daily claims data under such parts A and B are compared as part of such program
			 integrity system.
						(C)Plan for
			 inclusion of part D claims dataNot later than September 30,
			 2013, the Secretary shall establish a plan for including Medicare claims under
			 part D of such title XVIII (42 U.S.C. 1395w–101 et seq.) for use in comparisons
			 under such program integrity system.
						(D)No impact on
			 prompt payment requirementsIn no case shall the program
			 integrity system under this paragraph have any impact on prompt payment
			 requirements under such parts A and B, including such requirements under
			 sections 1816(c)(2) and 1842(c)(2) of the Social Security Act (42 U.S.C.
			 1395h(c)(2); 1395u(c)(2)).
						(2)Automated
			 risk-based provider verification
						(A)In
			 generalAn automated risk-based verification system for the
			 purpose of verification and analysis of providers of services and suppliers
			 under the Medicare program on an ongoing basis, including during the period
			 between the enrollment of the provider of services or supplier under section
			 1866(j) of the Social Security Act (42 U.S.C. 1395cc(j)) and the revalidation
			 (or any subsequent revalidation) of such provider of services or supplier under
			 such section. Subject to subparagraph (C), such system shall include criminal
			 background checks for providers of services and suppliers who the Secretary
			 determines present a high risk of waste, fraud, and abuse.
						(B)ImplementationThe
			 Secretary shall establish the system under subparagraph (A) not later than
			 September 30, 2013.
						(C)No duplication
			 of screening under enrollment processThe system under
			 subparagraph (A) shall be in addition to and shall not duplicate any screening,
			 including any criminal background check, conducted under section 1866(j)(2) of
			 the Social Security Act (42 U.S.C. 1395cc(j)(2)).
						(D)Prohibition on
			 disclosure of risk-based data and analysisThe Secretary shall
			 not disclose to the public any data collected or analysis conducted under the
			 automated risk-based verification system under subparagraph (A).
						(3)Tracking
			 rejected claims
						(A)In
			 generalFor the purpose of identifying and analyzing potentially
			 fraudulent and otherwise inappropriate claims under the Medicare program, a
			 process for identifying and tracking, including by provider of services or
			 supplier, claims for payment under the Medicare program that were rejected or
			 denied under the automated edit process of a medicare administrative contractor
			 under section 1874A of the Social Security Act (42 U.S.C. 1395kk).
						(B)ImplementationThe
			 Secretary shall establish the process under subparagraph (A) not later than
			 September 30, 2013.
						(c)DefinitionsIn
			 this section:
					(1)Medicare
			 programThe term Medicare program means the program
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
					(2)Automated
			 prepayment reviewThe term automated prepayment
			 review means screening using automated data analysis and intelligent
			 analysis prior to making payment. Such term does not include prepayment medical
			 review.
					(3)Provider of
			 servicesThe term provider of services has the
			 meaning given that term in section 1861(u) of such Act (42 U.S.C.
			 1395ww(u)).
					(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(5)SupplierThe
			 term supplier has the meaning given such term in section 1861(d)
			 of such Act (42 U.S.C. 1395ww(d)).
					303.Improving the
			 sharing of data between the Federal Government and State Medicaid
			 programs
				(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish a plan to
			 encourage and facilitate the inclusion of States in the Medicare-Medicaid Data
			 Match Program (commonly referred to as the Medi-Medi Program)
			 under section 1893(g) of the Social Security Act (42 U.S.C. 1395ddd(g)).
				(b)Program
			 revisions To improve Medi-Medi Data Match Program participation by
			 StatesSection 1893(g)(1)(A) of the Social Security Act (42
			 U.S.C. 1395ddd(g)(1)(A)) is amended—
					(1)in the matter
			 preceding clause (i), by inserting or otherwise after
			 eligible entities;
					(2)in clause
			 (i)—
						(A)by inserting
			 to review claims data after algorithms;
			 and
						(B)by striking
			 service, time, or patient and inserting provider,
			 service, time, or patient;
						(3)in clause
			 (ii)—
						(A)by inserting
			 to investigate and recover amounts with respect to suspect
			 claims after appropriate actions; and
						(B)by striking
			 ; and and inserting a semicolon;
						(4)in clause (iii),
			 by striking the period and inserting ; and; and
					(5)by adding at end
			 the following new clause:
						
							(iv)furthering the
				Secretary’s design, development, installation, or enhancement of an automated
				data system architecture—
								(I)to collect,
				integrate, and assess data for purposes of program integrity, program
				oversight, and administration, including the Medi-Medi Program; and
								(II)that improves the
				coordination of requests for data from
				States.
								.
					(c)Providing states
			 with data on improper payments made for items or services provided to dual
			 eligible individuals
					(1)In
			 generalThe Secretary shall develop and implement a plan that
			 allows each State agency responsible for administering a State plan for medical
			 assistance under title XIX of the Social Security Act access to relevant data
			 on improper or erroneous payments made under the Medicare program under title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for health care items
			 or services provided to dual eligible individuals.
					(2)Dual eligible
			 individual definedIn this section, the term dual eligible
			 individual means an individual who is entitled to, or enrolled for,
			 benefits under part A of title XVIII of the Social Security Act (42 U.S.C.
			 1395c et seq.), or enrolled for benefits under part B of title XVIII of such
			 Act (42 U.S.C. 1395j et seq.), and is eligible for medical assistance under a
			 State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or under a
			 waiver of such plan.
					304.Improving
			 claims processing and detection of fraud within the Medicaid and CHIP
			 programs
				(a)MedicaidSection
			 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)), as amended by section
			 2001(a)(2)(B) of the Patient Protection and Affordable Care Act (Public Law
			 111–148), is amended—
					(1)in paragraph (25),
			 by striking or at the end;
					(2)in paragraph (26),
			 by striking the period and inserting ; or; and
					(3)by adding at the
			 end the following new paragraph:
						
							(27)with respect to
				amounts expended for an item or service for which medical assistance is
				provided under the State plan or under a waiver of such plan unless the claim
				for payment for such item or service contains—
								(A)a valid
				beneficiary identification number that, for purposes of the individual who
				received such item or service, has been determined by the State agency to
				correspond to an individual who is eligible to receive benefits under the State
				plan or waiver; and
								(B)a valid provider
				identifier that, for purposes of the provider that furnished such item or
				service, has been determined by the State agency to correspond to a
				participating provider that is eligible to receive payment for furnishing such
				item or service under the State plan or
				waiver.
								.
					(b)CHIPSection
			 2107(e)(1)(I) of the Social Security Act (42 U.S.C. 1397gg(e)(1)(I)) is amended
			 by striking and (17) and inserting (17), and
			 (27).
				305.Reports
				(a)Report to
			 congress on plan for implementation
					(1)Report
						(A)In
			 generalNot later than 270
			 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services, in consultation with the Commissioner of Social Security and the
			 Attorney General, shall submit to Congress a report containing a plan for
			 implementing the provisions of and amendments made by sections 301 through 304,
			 including, with respect to the implementation of section 303, the plan
			 described in subparagraph (B).
						(B)Plan for
			 increasing recovery of overpaymentsThe report submitted under
			 subparagraph (A) shall include a plan, developed by the Secretary of Health and
			 Human Services, in consultation with the inspector General of the Department of
			 Health and Human Services, to increase the recovery of overpayments for health
			 care items or services provided to dual eligible individuals (as defined in
			 section 303(c)(2)).
						(2)Inclusion in
			 annual health care fraud and abuse control account reportSection 1817(k)(5) of the Social Security
			 Act (42 U.S.C. 1395i(k)(5)) is amended—
						(A)in subparagraph (A), by striking
			 and at the end;
						(B)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
						(C)by adding at the end the following new
			 subparagraph:
							
								(C)effective beginning with the report
				submitted January 1 following the date the report under section 306(a)(1) of
				the Medicare and Medicaid Fighting Fraud and
				Abuse to Save Taxpayers’ Dollars Act is submitted, any updates to
				the plan included in the report under such section 306(a)(1), including any
				potential challenges to meeting the deadlines for implementation of the
				provisions of and amendments made by sections 301 through 304 of such
				Act.
								.
						(b)Report to
			 congress on interagency cooperation and data sharingNot later
			 than 180 days after the date of enactment of this Act, the Secretary of Health
			 and Human Services, in consultation with the Administrator of the Veterans
			 Administration, the Secretary of Defense, the Director of the Office of
			 Personnel Management, and the head of any other relevant Federal agency that
			 administers a Federal health care program, shall submit to Congress a report on
			 the potential of data sharing, including the sharing or data checking of
			 Medicare provider and Medicare beneficiary databases, to prevent and detect
			 potential fraud and improper payments under the Medicare program.
				IVImproving CMS
			 contractor performance
			401.Establishing
			 Medicare administrative contractor error reduction incentives
				(a)In
			 generalSection
			 1874A(b)(1)(D) of the Social Security Act (42 U.S.C. 1395kk(b)(1)(D)) is
			 amended—
					(1)by striking quality.—The
			 Secretary and inserting “quality.—
						
							(i)In
				generalSubject to clauses
				(ii) and (iii), the Secretary
							;
				and
					(2)by inserting after clause (i), as added by
			 paragraph (1), the following new clauses:
						
							(ii)Improper
				payment error rate reduction incentive planThe Secretary shall
				establish a plan to provide incentives for medicare administrative contractors
				to reduce the improper payment error rates in their jurisdictions.
							(iii)Contents of
				planThe plan established under clause (ii)—
								(I)may include a
				sliding scale of bonus payments and additional incentives to medicare
				administrative contractors that reduce the improper payment error rates in
				their jurisdictions to certain benchmark levels; and
								(II)shall include
				penalties, including substantial reductions in award fee payments under award
				fee contracts, for any medicare administrative contractor that reaches an upper
				end error threshold or other threshold as determined by the
				Secretary.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to contracts
			 entered into on or after the date that is 12 months after the date of enactment
			 of this Act and to current contracts through modification when
			 practicable.
				402.Separating
			 provider enrollment and screening from Medicare administrative
			 contractors
				(a)In
			 generalSection 1866(j)(1) of
			 the Social Security Act (42 U.S.C. 1395cc(j)(1)) is amended by adding at the
			 end the following new subparagraph:
					
						(D)ImplementationThe enrollment process established under
				subparagraph (A) and the provider screening under paragraph (2) shall be
				carried out under one or more contracts with entities. Such contracts shall be
				separate from any contract to serve as a medicare administrative contractor
				under section
				1874A.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 contracts entered into on or after the date that is 24 months after the date of
			 enactment of this Act and to current contracts through modification when
			 practicable.
				403.Developing
			 measurable performance metrics for Medicare contractors
				(a)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall submit to Congress a report containing measurable
			 metrics for improving Medicare contractor performance, including Medicare
			 administrative contractors under section 1874A of the Social Security Act (42
			 U.S.C. 1395kk), program safeguard contractors and other similar contractors,
			 Medicare Drug Integrity Contractors, qualified independent contractors with a
			 contract under section 1869(c) of the Social Security Act (42 U.S.C.
			 1395ff(c)), and other contractors that perform administrative or oversight
			 functions under the Medicare program under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.).
				(b)Contents of
			 reportThe report submitted under subsection (a) shall include
			 the Secretary’s recommendations for the development of measurable performance
			 metrics for Medicare contractors (or updated and revised measurable performance
			 metrics), together with recommendations for such legislation and administrative
			 action as the Secretary considers appropriate.
				(c)Relationship to
			 Government Performance and Results ActThe metrics submitted in
			 the report under subsection (a) may include performance goals or performance
			 indicators established under the provisions of and amendments made by the GPRA
			 Modernization Act of 2010 (Public Law 111–352).
				(d)Review by the
			 comptroller generalNot later than 270 days after the date on
			 which the report is submitted under subsection (a), the Comptroller General of
			 the United States shall submit to Congress a report containing a review of the
			 report submitted under such subsection.
				VOther
			 provisions
			501.Strengthening
			 penalties for the illegal distribution of a Medicare, Medicaid, or CHIP
			 beneficiary identification or billing privilegesSection 1128B(b) of the Social Security Act
			 (42 U.S.C. 1320a–7b(b)) is amended by adding at the end the following:
				
					(4)Whoever knowingly,
				intentionally, and with the intent to defraud purchases, sells or distributes,
				or arranges for the purchase, sale, or distribution of a Medicare, Medicaid, or
				CHIP beneficiary identification number or billing privileges under title XVIII,
				title XIX, or title XXI, including a provider identifier, shall be imprisoned
				for not more than 10 years or fined not more than $500,000 ($1,000,000 in the
				case of a corporation), or
				both.
					.
			502.Providing
			 implementation funding
				(a)In
			 generalFor purposes of carrying out the provisions of and
			 amendments made by this Act, in addition to funds otherwise available, there
			 are appropriated to the Secretary of Health and Human Services for the Centers
			 for Medicare & Medicaid Services Program Management Account, from amounts
			 in the general fund of the Treasury not otherwise appropriated, $75,000,000 for
			 the period of fiscal years 2012 through 2016. Amounts appropriated under the
			 preceding sentence shall remain available until expended.
				(b)Revision to the
			 Medicare Improvement FundSection 1898(b)(1)(B) of the Social
			 Security Act (42 U.S.C. 1395iii(b)(1)(B)) is amended by striking
			 $275,000,000 and inserting $200,000,000.
				
